     Case 1:19-cr-00561-LAP Document 136 Filed 08/24/20 Page 1 of 1




                                             August 24, 2020

VIA ECF
Honorable Loretta A. Preska
U.S. District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

       Re: United States v. Steven Donziger, No. 19-CR-561 (LAP); 11-CIV-691 (LAK)

Dear Judge Preska:

         I am writing to ask that we be granted until September 1st to inform the Court as to
which witnesses we would like to present by video. We are still trying to figure out which
provider will be employed, and what is feasible in terms of using that provider to connect
with our witnesses. Moreover, we have not yet received the prosecution’s exhibit or witness
list, so it is somewhat difficult to decide who we need to call.

       Thank you for your consideration.


                                                        Sincerely,

                                                        FRIEDMAN | RUBIN




                                                        Richard H. Friedman




                       O F F I C E S   I N    B R E M E R T O N   A N D   S E A T T L E
